Citation Nr: 1219135	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  09-48 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of pneumonia.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of back injury, degenerative disc disease of lumbar spine.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative disc disease of the cervical spine.

4.  Entitlement to service connection for neuropathy of the bilateral lower extremities, to include as secondary to residuals of back injury, degenerative disc disease of lumbar spine.

5.  Entitlement to service connection for neuropathy of the bilateral upper extremities, to include as secondary to residuals of back injury, degenerative disc disease of lumbar spine.

6.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for a bilateral eye disorder.

8.  Entitlement to service connection for bilateral hearing loss disability.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Raymond Smith, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that denied entitlement to service connection for pneumonia and confirmed and continued the previously denied claims of entitlement to service connection for residuals of pneumonia, residuals of back injury, degenerative disc disease of lumbar spine  and degenerative disc disease of the cervical spine on the basis that no new and material evidence had been received to reopen the claims and denied claims to service connection for neuropathy of the bilateral lower extremities, neuropathy of the bilateral upper extremities, an acquired psychiatric disorder to include PTSD, a bilateral eye disorder, bilateral hearing disability, and tinnitus.

The Board notes that in the October 2009 statement of the case (SOC) and the March 2012 supplemental statement of the case (SSOC), the RO appeared to have addressed the issue of service connection for degenerative disc disease of the cervical spine without first reopening the claim.  The Board points out that regardless of what the RO or AMC has done, the Board must address the question of whether new and material evidence to reopen the claim has been received because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has characterized the appeal as encompassing the matters set forth on the title page.

In April 2012 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of back injury, degenerative disc disease of lumbar spine and degenerative disc disease of the cervical spine; and entitlement to service connection for neuropathy of the bilateral lower extremities, neuropathy of the bilateral upper extremities, and an acquired psychiatric disorder to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a final August 1999 rating decision, the RO denied entitlement to service connection for pneumonia to include a lung condition.

2.  The additional evidence submitted since August 1999 regarding the residuals of pneumonia disability is cumulative of the evidence already considered, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim. 

3.  An eye disorder did not have its onset in or is otherwise attributable to service.

4.  A hearing loss disability was not shown during military service, was not manifested to a compensable degree within one year following discharge from service, and is not related to a disease or injury of service origin.

5.  The Veteran's tinnitus did not have its onset during service and is not otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  The August 1999 rating decision that denied entitlement to service connection for pneumonia to include a lung condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

2.  New and material evidence to reopen the Veteran's claim for service connection for residuals of pneumonia has not been received and the claim is not reopened.  38 C.F.R. § 3.156(a) (2011).

3.  The criteria for service connection for an eye disorder have not been met.  38 U.S.C.A. §§ 101 , 106, 1101, 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 , 3.304 (2011).

4.  A hearing loss disability was not incurred in or aggravated by military service, nor may sensorineural hearing loss be presumed to have been incurred due to active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

5.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in an October 2008 letter, prior to the date of the issuance of the appealed March 2009 rating decision.  

Regarding the issues of whether new and material evidence has been presented to reopen the claim of entitlement to service connection for residuals of pneumonia, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the Court held that, if a claimant seeks to reopen a claim that was previously denied, VA must notify the claimant of the evidence and information that is necessary to reopen the claim as well as the evidence and information necessary to establish the underlying claim for the benefit sought.  The notification letter must describe what evidence would be sufficient to substantiate the element or elements required to establish service connection that were found insufficient in the prior denial.

In the October 2008 letter, the Veteran was provided the new and material evidence standard that was applicable to the Veteran's application to reopen his claim for service connection for residuals of pneumonia.  The letter set forth the reasons for the prior denial of this claim and the type of evidence that the Veteran would need to submit in order to successfully reopen his claim for service connection for residuals of pneumonia.  His subsequent assistance in pursuing the appeal demonstrates actual knowledge of what is needed, and further notice or development is not indicated. 

Notably, in a claim to reopen the duty to assist by arranging for an examination or securing a medical opinion does not attach until the claim has been reopened.  Evidentiary development in this matter is complete to the extent possible.  

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a) (2010).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Regarding the Veteran's claims for service connection for a bilateral eye condition, bilateral hearing loss and tinnitus, the October 2008 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service , VA treatment and private records, and the January 2009 VA examination.  Also of record and considered in connection with the appeal is the transcript of the Veteran's hearing and various written statements provided by the Veteran as well as by his representative, on his behalf.  

The Veteran was not provided with a VA examination and opinion to assess the current nature and etiology of the claimed bilateral eye disability.  However, VA need not conduct an examination with respect to the claim on appeal, as information and evidence of record contains sufficient competent medical evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case, as there is no indication that the Veteran has a diagnosed bilateral eye disability related to his service.  Thus remand for a VA examination is not necessary. 

The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  New and Material Evidence

Laws and Regulations

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

The Veteran sought to reopen his claims in September 2005.  In this regard, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim is the RO's August 1999 rating decision which denied service connection for pneumonia to include a lung condition.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

Factual Background and Analysis

The RO denied the Veteran's claim of entitlement to service connection for pneumonia to include a lung condition in August 1999 on the basis that the Veteran's claim was not well grounded as the evidence did not show that the Veteran's pneumonia disability was related to his military service.  

The Board notes parenthetically that the provisions of the VCAA provided for readjudication of claims that were finally denied as not well grounded between July 14, 1999 and November 9, 2000, without the need for new and material evidence. Pub.L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

The Veteran's request to reopen the claim was received in August 2008.  Because the request to reopen was received more than two years after the effective date of the Veterans Claims Assistance Act of 2000, the claim is not subject to readjudication without regard to the prior decision. Pub. L. 106-475, § 7, Nov. 9, 2000, 114 Stat. 2099.

Accordingly, the Veteran is required to submit new and material evidence to reopen the claim for service connection for a pneumonia disability.  38 U.S.C.A. § 5108.

As noted above, the Veteran was denied service connection for pneumonia in an August 1999 rating decision.

The Veteran did not appeal the August 1999 rating decision within a year, and it became final.  38 U.S.C.A. § 7105.

The Veteran filed a claim to reopen his claim in August 2008.

Evidence received after the August 1999 decision includes VA treatment records, and private treatment records which demonstrate a diagnosis of residuals of pneumonia.

However, the subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, or demonstrates that the Veteran has a current diagnosis of residuals of pneumonia as an August 1988 x-ray report revealed a calcified granuloma of the left base and a February 2006 VA treatment note indicated that the Veteran had an emphysematous chest.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that any residuals of pneumonia disability occurred in or was caused by service.  Overall, there is no medical evidence or opinion suggesting that the Veteran's current residuals of pneumonia disability are in any way related to his service.  

Although the Veteran indicated that he believed that his current residuals of pneumonia disability is related to his service, the Veteran is not competent to provide an opinion as to etiology and as such, his statements cannot serve as a basis for the reopening of a previously denied claim.  Accordingly, reopening of the claim for service connection for a residuals of pneumonia disability is not warranted. 



II.  Service Connection

Service Connection Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

A.  Eye Condition

The Veteran contends that he has a current eye disability as a result of his active duty service.  He noted that he has problems in his eyes as a result of his time in the Navy when he assisted with aircraft on the flight lines and ran a steam catapult on land.  He testified that steam, smoke and dust from the catapults caused his eye condition.

Service treatment records demonstrate that the Veteran's August 1969 enlistment examination noted blurred vision in the left eye.  His entrance examination noted a refractive error.  His May 1972 separation examination noted refraction.

A February 2000 VA treatment report noted that the Veteran had blurred vision and presbyopia.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an eye condition is not warranted.

The Board notes that the Veteran's entrance examination noted blurred vision in the left eye and a refraction error.  Additionally, he has a current diagnosis of blurred vision and presbyopia.

The Veteran has asserted that he incurred a vision disorder during his period of active service.  The only current vision symptoms that the Veteran has reported are blurred vision and presbyopia (farsightedness).

The Board finds that there is no medical evidence of a vision disorder in service, and no medical evidence demonstrating that the Veteran has any current vision disorder other than refractive error which was also noted in service.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Congenital or developmental defects and refractive errors of the eyes are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c) , 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516  (1996). VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel  opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant' s military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service- connected.  Id.  

Furthermore, presbyopia, more commonly known as farsightedness, is defined as impairment of vision due to advancing years or old age.  See Dorland's Illustrated Medical Dictionary 1349 (28th ed. 1994).  Myopia, presbyopia, and astigmatism are refractive orders of the eyes that are not generally eligible for disability compensation.  See 38 C.F.R. § 3.303(c) .

The Veteran has only been diagnosed with refractive error (myopia, presbyopia, and astigmatism), and refractive errors of the eyes are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. § 3.303(c), 4.9.  There is also no indication that there was any superimposed injury or disease during service.  Thus, there is no eye disability for which the Veteran can be granted service connection.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for an eye disorder, and it must be denied.

B.  Bilateral hearing loss

Laws and Regulations

If sensorineural hearing loss becomes manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran contends that his current bilateral hearing loss was the result of noise exposure during service.  He testified that he was exposed to loud noise when he worked approximately 10 to 12 feet from a catapult.

Audiometric testing in at the Veteran's entrance examination in August 1969 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
/
10
LEFT
20
5
5
/
5

Audiometric testing at the Veteran's May 1972 separation examination revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
10
25
-
LEFT
15
15
15
20
-


The Veteran underwent a VA examination in January 2009.  He reported jet engine noise exposure during his time in the military.  Post-service, he was a truck driver for 30 years and worked on the railroads for 7 years.

Audiometric testing in January 2009 revealed pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40
55
40
LEFT
30
30
40
45
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  

The examiner noted that the Veteran had mild sloping to moderate sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was not caused by or a result of noise exposure in service.  The examiner noted that the 2 audiograms in the file from his service in August 1969 and May 1972 revealed normal hearing.  The Veteran also worked around noise in his civilian jobs for many years.  His current bilateral hearing loss was most likely due to his civilian noise exposure.

Considering the claim for service connection for bilateral hearing loss in light of the record and the governing legal authority, the Board finds that the claim must be denied.

As indicated above, the post-service evidence supports a finding of current hearing loss to an extent recognized as a disability as defined by 38 C.F.R. § 3.385.  Hence, current disability in connection with this claim is shown.  However, this claim must be denied because there is no competent evidence whatsoever that there exists a nexus between bilateral hearing loss disability and the Veteran's active service.  

As noted above, there is no evidence of complaints, findings, or diagnosis pertaining to bilateral hearing loss during service or for many years after service discharge.  The Board points out that passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).

Moreover, the only opinion addressing the etiology of the Veteran's bilateral hearing loss weighs against the claim.  The January 2009 VA examiner reviewed the Veteran's complaints and description of noise exposure, both during and after service, and the medical evidence in the claims file.  However, after examining the Veteran, the examiner concluded that the Veteran's hearing loss was not incurred in service.  This opinion constitutes the only competent opinion to address the relationship between the Veteran's current bilateral hearing loss and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion-i.e., one that, in fact, establishes a relationship between bilateral hearing loss and service. 

Based on the evidence above the Board finds the criteria for service connection for bilateral hearing loss are not met.  Accordingly, the claim must be denied. 

C.  Tinnitus

Factual Background and Analysis

The service treatment records contain no treatment for or complaints of tinnitus.  

The Veteran underwent a VA examination in January 2009.  He reported that his tinnitus began 5 to 6 years ago with no specific date or circumstance of onset.  His tinnitus occurred 2 to 3 times a week and lasted for a couple of hours.  The examiner determined that the Veteran's tinnitus was most likely a symptom associated with the Veteran's hearing loss.  The examiner opined that tinnitus was not caused by or a result of the Veteran's noise exposure in service.  He noted that the Veteran reported that his tinnitus only began 5 or 6 years ago which was many years after his discharge from the Navy.  His current tinnitus was most likely due to his civilian noise exposure.

With regard to the three elements of service connection, the Veteran has a present diagnosis of tinnitus.

The Veteran is also competent to report in-service exposure to noise.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet App 370 (2002).  Indeed he has reported noise exposure during his service.  Such exposure is presumed.  38 U.S.C.A. § 1154(b) (West 2002).

The remaining question is whether the current tinnitus is the result of service.  The Veteran's claim for service connection for tinnitus must be denied because there is no competent evidence of a medical nexus between the disability and the Veteran's period of service.  

The Board notes that there are no complaints or manifestations of tinnitus while the Veteran was on active duty.  The first evidence of a diagnosis of tinnitus was in the January 2009 VA audio examination report which indicated that the Veteran had tinnitus for the past 5 or 6 years.  The absence of clinical documentation of tinnitus for many years after service is probative evidence against a service relationship.  See Mense v. Derwinski, 1 Vet. App. 354 (1991). 

Moreover, the only opinion addressing the etiology of the Veteran's tinnitus weighs against the claim.  In the January 2009 VA examination report, the VA examiner determined that the Veteran's tinnitus was not related to the Veteran's time in service as his tinnitus only began 5 or 6 years ago and his tinnitus was most likely due to his civilian noise exposure.  This opinion constitutes the only opinion to address the relationship between the Veteran's current tinnitus and service, and neither the Veteran nor his representative has identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between tinnitus and service.

As there is no competent opinion linking the current disability to service, the preponderance of the evidence is, therefore, against the claim for entitlement to service connection for tinnitus.

All Disabilities

The Board has accordingly considered the lay evidence offered by the Veteran to VA in which he asserted his belief that his claimed disabilities are related to service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, supra.

To the extent that the Veteran's assertions are offered to establish a relationship between his current claimed bilateral eye condition, bilateral hearing loss and tinnitus disabilities and service, such evidence must fail.  The matter of medical etiology, or relationship-the matter on which these claims turn-is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without the appropriate medical training and expertise, he is not competent to render a probative (i.e., persuasive) opinion on a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, supra.  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Moreover, to the extent that the holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) can be interpreted to enable a lay person to speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg, the question of causation here involves a more complex relationship that the Veteran is not competent to address.  Hence, the lay assertions in this regard have no probative value.


ORDER

New and material evidence has not been received to reopen the claim for service connection for residuals of pneumonia; the appeal is denied.

Entitlement to service connection for a bilateral eye disorder is denied.

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Regarding the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of back injury, degenerative disc disease of lumbar spine and degenerative disc disease of the cervical spine, at his June 1999 VA examination, the Veteran reported that he was in receipt of Social Security Administration (SSA) disability benefits for his neck and back disability.  An attempt to associate records from SSA with the Veteran's claims file has not been made.  These missing SSA records may constitute new and material evidence upon which the claims for service connection for residuals of back injury, degenerative disc disease of lumbar spine and degenerative disc disease of the cervical spine may be reopened.  Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the veteran to submit it and assist him, where possible, in obtaining it).  Thus, in order to properly adjudicate this Veteran's claim, the complete SSA records should be obtained and evaluated because these records are potentially pertinent to the Veteran's current claims for service connection.  See Clarkson v. Brown, 4 Vet. App. 565, 567-68   (1992); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).  

VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

Regarding the issues of entitlement to service connection for neuropathy of the bilateral lower extremities and neuropathy of the bilateral upper extremities, to include as secondary to residuals of back injury, degenerative disc disease of lumbar spine, because service connection for residuals of back injury, degenerative disc disease of lumbar spine might be granted pending the development requested below, the Board finds that resolution of the claims for service connection for neuropathy of the bilateral lower extremities and neuropathy of the bilateral upper extremities disabilities would be premature at this juncture.  The Board finds that a remand is needed to properly evaluate these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered until both are adjudicated).

Regarding the Veteran's claim for an acquired psychiatric disorder to include PTSD, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Veteran asserts that he has PTSD due to noncombat-related stressors; specifically, that he was physically traumatized by fellow soldiers as he was beaten while imprisoned during service in Norfolk, Virginia.  The Veteran also testified that he was sexually traumatized by two soldiers while showering during boot camp at Fort Knox, Kentucky.

Cases involving allegations of a personal assault, fall within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part III, of VA's Adjudication Procedure Manual, M21-1, personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Id.  Service records may not contain evidence of personal assault, and alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  The Manual also notes that since personal assault, to include sexual assault, can be an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, making it difficult to obtain direct evidence, and requiring that the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304(f)(3) (2011).

In a November 2010 psychological assessment, a private physician diagnosed the Veteran with chronic PTSD and recurrent major depressive disorder.

Given that there is a diagnosis of a psychiatric disorder, including PTSD and a suggestion of stressors to include personal assault, this claim must also be remanded so that a comprehensive VA examination addressing etiology can be afforded.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the SSA a copy of any decision granting or denying claim by the Veteran for Social Security disability benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records and provide the Veteran with notice compliant with 38 C.F.R. § 3.159(e).

3.  Schedule the Veteran for an appropriate VA examination for the following purpose:  to determine (a) whether the Veteran has a psychiatric disorder (including symptomatology that satisfies the required criteria under DSM-IV for a diagnosis of PTSD); and, if so, then (b) to ascertain whether any such diagnosed disorder is related to service.  The claims file must be made available to and reviewed by the examiner. The examiner must also be provided with a list of all verified stressors.  

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the assaults alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any in- service stressful experience(s) described by the Veteran occurred.  

If the examiner determines that any claimed in-service stressful event occurred, he or she should make a determination as to whether the Veteran has PTSD as a result of the stressor event.  The examiner is instructed that only the specifically corroborated in- service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.  

For any other psychiatric disorder diagnosed, the examiner should provide a medical opinion indicating whether it is at least as likely as not (e.g., a 50 percent or greater probability) that such condition is related to or had its onset in service.

Adequate reasons and bases for any opinion rendered must be provided.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all the findings should be set forth in detail.  The claims file should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.

4.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


